ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 05-282, concluding that MICHAEL B. BLACKER of SCOTCH PLAINS, who was admitted to the bar of this State in 1966, should be reprimanded for violating RPC 1.3 (lack of diligence), and RPC 8.4(C) (misrepresentation), and good cause appearing;
And the Court having determined from its review of the record that the appropriate quantum of discipline for respondent’s unethical conduct is an admonition;
*601And good cause appearing;
It is ORDERED that MICHAEL B. BLACKER is hereby admonished; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.